
	
		II
		112th CONGRESS
		1st Session
		S. 1479
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Casey (for himself
			 and Mr. Toomey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To preserve Medicare beneficiary choice by restoring and
		  expanding Medicare open enrollment and disenrollment
		  opportunities.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Beneficiary Preservation of
			 Choice Act of 2011.
		2.Preservation of
			 Medicare beneficiary choice under Medicare Advantage
			(a)In
			 generalSection 1851(e)(2)(C)
			 of the Social Security Act (42 U.S.C. 1395w–21(e)(2)(C)) is amended to read as
			 follows:
				
					(C)Continuous open
				enrollment and disenrollment for first 3 months in subsequent years
						(i)In
				generalSubject to clause (ii) and subparagraph (D), at any time
				during the first 3 months of a year, or, if the individual first becomes a
				Medicare Advantage eligible individual during a year, during the first 3 months
				of such year in which the individual is a Medicare Advantage eligible
				individual, a Medicare Advantage eligible individual may change the election
				under subsection (a)(1).
						(ii)Limitation of
				one change during open enrollment period each yearAn individual
				may exercise the right under clause (i) only once during the applicable 3-month
				period described in such clause in each year. The limitation under this clause
				shall not apply to changes in elections effected during an annual, coordinated
				election period under paragraph (3) or during a special enrollment period under
				paragraph (4).
						(iii)Limited
				application to part DThe previous provisions of this
				subparagraph shall only apply with respect to changes in enrollment in a
				prescription drug plan under part D in the case of an individual who, previous
				to such change in enrollment, is enrolled in a Medicare Advantage
				plan.
						.
			(b)Conforming
			 amendmentSection 1860D–1(b)(1)(B)(iii) of such Act (42 U.S.C.
			 1395w–101(b)(1)(B)(iii)) is amended by striking , (C),.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to 2012 and succeeding years.
			
